Citation Nr: 0408570	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, secondary to service-connected status post right 
total knee replacement

2.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected status post right 
total knee replacement.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is the subject of the REMAND that follows.  This 
portion of the appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran is service-connected for status post right 
total knee replacement.

2.  There is no competent medical evidence of record that 
shows that the currently diagnosed low back disorder and left 
knee disorder are related to the service-connected right knee 
disorder.

3.  The competent medical evidence of record shows that the 
currently diagnosed low back disorder and left knee disorder 
manifested several years after the veteran's discharge from 
service. 


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to or the 
result of the service-connected status post right total knee 
replacement; or was not otherwise incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2003).

2.  A left knee disorder is not proximately due to or the 
result of the service-connected status post right total knee 
replacement; or was not otherwise incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, eliminating the requirement that a claimant must first 
come forward with evidence to well ground a claim before the 
Secretary of VA is obligated to assist the claimant in 
developing the facts pertinent to a claim.  

In regard to VA's enhanced duty to notify, the Board notes 
that the RO reconsidered the veteran's claims in light of the 
VCAA, as indicated in the September 2001 rating decision.  
The Board finds that the requirements under the VCAA have 
been further met as follows.  Most recently, the RO provided 
the veteran with a copy of the September 2001 rating decision 
and June 2003 Statement of the Case (SOC), which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claims, including the 
law and implementing regulations of the VCAA.  

In the September 2001 rating decision, the RO advised the 
veteran of the VCAA.  In correspondence dated in April 2003, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. 
183, 187 (2002).  The Board notes that the veteran has 
demonstrated his awareness of the delegation of 
responsibility between VA and the veteran.  On several 
occasions, the veteran submitted medical evidence through his 
service representative that he wanted the RO to consider.  
Based on the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  In Pelegrini, the Court held that under section 38 
U.S.C. 5103(a) (2003), before an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim, a 
service-connection claimant must be given notice of (1) the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) the information and evidence that 
VA will seek to provide, and (3) the information and evidence 
that the claimant is expected to provide.  The AOJ must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  In the 
instant appeal, the RO complied with the enhanced duty to 
notify provisions under the VCAA after the initial 
unfavorable rating decision.  While the Court in Pelegrini 
did not address whether, and if so, how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 C.F.R. § 
20.1104 (2003).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The initial unfavorable rating decision was rendered prior to 
the enactment of the VCAA, so there could not have been 
compliance with the enhanced duty to notify provisions of the 
VCAA. Nevertheless, while the notice provided to the veteran 
in April 2003 was not given prior to the first AOJ 
adjudications of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  The April 2003 letter 
made clear that the veteran was to advise the RO of any 
outstanding information or evidence he deemed pertinent to 
his claims and the RO would make a reasonable effort to 
obtain it.  After this notice to the veteran was provided, 
the case was reconsidered again in June 2003 and the SOC was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran. 

Lastly, in regard to VA's duty to assist, the Board notes 
that the RO obtained the veteran's service medical records 
and VA treatment records.  The RO afforded the veteran VA 
examinations in May 2000 and June 2002 and obtained medical 
opinions on the etiology of the left knee and low back 
disorders.  Lastly, the veteran was afforded a personal 
hearing before the local RO in November 2001 and a 
videoconference hearing before the undersigned in September 
2003.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.

According to testimony the veteran presented at the local RO 
hearing and the videoconference hearing, the veteran contends 
that he developed a left knee disorder and low back disorder 
as the result of his service-connected right knee disorder. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2003); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The June 2002 VA examination report shows that the examiner 
diagnosed the following:  history of degenerative arthritis 
of the left knee and subsequent primary total knee 
arthroplasty, with radiographic evidence of polyethylene 
wear; history of lumbar spinal stenosis, with history of two 
prior decompression laminectomies, the last being an L3 
through L5 decompression laminectomy with bilateral 
foraminotomies at each of these levels in February 2002.  The 
examiner commented that the veteran had service-related 
injuries to the right knee and developed subsequent arthritis 
of the right knee, necessitating a right total knee 
arthroplasty, for which the veteran was service connected.  
The examiner noted that through the years, the veteran went 
on to develop degenerative arthritic conditions of the left 
knee and lumbar spine, necessitating a left total knee 
arthroplasty and two decompression laminectomies of the 
lumbar spine.  The examiner reported that there was no 
medical evidence to suggest that the veteran service-related 
right knee injury was related to the development of his 
arthritic conditions of the left knee and lumbar spine.  

The May 2000 VA examination report shows that the VA examiner 
commented that the veteran believed that his left knee wore 
out because of the difficulty in his right knee, and that 
this in turn caused trouble in his back and had left him with 
residual back and right sciatic symptoms.  The examiner noted 
that he did not accept this reasoning and opined that it was 
more likely than not that the veteran would have developed 
osteoarthritis of the knees and of the low back, even without 
right knee injury.  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with chronic low back and left 
knee disorders.  The May 2000 VA examiner and the June 2002 
VA examiner found no causal relationship between the service-
connected right knee disorder and low back disorder and the 
service-connected right knee disorder and left knee disorder.  
The VA examiners' opinions are definitive and based on 
examination of the veteran and are found to be persuasive 
when considered with the rest of the evidence of record.  
There is no competent medical evidence to the contrary.  
While the veteran is competent to describe his subjective 
symptoms, he has not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  For the reasons and bases 
provided above, the Board concludes that the weight of the 
evidence in this case is against the veteran's claim.  
Accordingly, service connection for a low back disorder and 
left knee disorder on a secondary basis is not established.  
38 C.F.R.    § 3.310(a) (2003).   

Service connection for a low back disorder and left knee 
disorder is not otherwise warranted on a direct basis.   
Service medical records are absent any complaints of, 
findings of, or treatment for a low back disorder and left 
knee disorder during service.  Post-service medical records 
first note problems associated with the left knee in 1974, 
according to private medical records from McCrary-Rost 
Clinic.  Thereafter, private medical records from McCrary-
Rost Clinic and Des Moines Orthopaedic Surgeons show that a 
chronic left knee disorder is not shown until 1992, during 
which time the veteran underwent a total knee arthroplasty.  
Private medical records from Mercy Medical Center, Stewart 
Memorial Community Hospital, Des Moines Orthopaedic Surgeons, 
and Dr. P.K., show that a chronic low back disorder is not 
shown until 1998.  At that time, x-rays and a magnetic 
resonance imaging (MRI) scan revealed several findings 
including degenerative disc disease, osteoarthritic changes, 
spinal stenosis, and a herniated nucleus pulposus of the 
lumbosacral spine.  Thus, the medical evidence of record 
shows that chronic low back and left knee disorders did not 
manifest until several years after the veteran's discharge 
from service.  Therefore, the criteria for establishing 
service connection for the claimed disorders on a direct 
basis have also not been established.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  

As the preponderance of the evidence is against the veteran's 
claims, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

Service connection for a low back disorder, to include as 
secondary to service-connected status post right total knee 
replacement is denied. 

Service connection for a left knee disorder, to include as 
secondary to service-connected status post right total knee 
replacement is denied. 


REMAND

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

The Board observes that the June 2002 and May 2000 VA 
examination reports do not contain an opinion on whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities or 
is otherwise unemployable by reason of service-connected 
disabilities.  Such an opinion is required before the Board 
can decide the issue of a total compensation rating based on 
individual unemployability.  Friscia v. Brown, 7 Vet. App. 
294 (1994).  

Accordingly, this case is REMANDED for the following action:

1.  Return the claims file to the 
examiner who conducted the June 2002 VA 
examination (or another examiner if 
unavailable) for comment on the effect 
the veteran's service-connected 
disabilities (status post right total 
knee replacement, shrapnel injury to the 
left forearm, shrapnel injury to the left 
hand, hearing loss, and tinnitus) have on 
his ability to obtain and sustain gainful 
employment. 

If necessary, the veteran should be 
afforded any appropriate medical 
examinations to address the question 
whether the veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of service-
connected disabilities or is otherwise 
unemployable by reason of service-
connected disabilities.

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



